DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 20 recites the limitation “the communication server" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a communication server” and suggests amending.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0321422 Albright, hereinafter “Albright”, in view of EP 3,588,469 Wilde, hereinafter “Wilde” (both cited previously).
Regarding claim 1, Albright discloses an apparatus (Para 2) for laser therapy surgery (Para 2), the apparatus comprising: a portable housing (Figure 1, element 120 and Para 6 and 80); a plurality of laser sources of same or different wavelengths provided in the housing (Para 6); at least one flexible waveguide (Para 6) extending from the housing to transmit a laser light from each of the plurality of laser sources to a target area (Para 6); a central processing unit (Figure 2, element 210) communicating with a communication terminal (Figure 2, element 270) to receive data regarding a purchase of one or more treatment credits by a user from the plurality of users (Para 30), wherein the purchased one or more treatment credits are associated with the user (Para 30), wherein the purchased one or more treatment credits authorizes the apparatus to perform a number of treatments corresponding to the purchased one or more treatment credits (Para 30); and a performance tracker to track usage of the number of treatments corresponding to the purchased one or more treatment credits (Para 109; a treatment tracking/ credit-based activation is available).
Albright does not disclose a camera system to provide instructions remotely to a plurality of users. 
However, Wilde discloses a system that can be used for medical applications (Para 2) and teaches a camera system that can relay instructions from an expert to a trainee (Para 57). 

Albright and Wilde do not disclose wherein the camera system is configured at a bottom surface of the apparatus near a proximal end of the at least one flexible waveguide. 
However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have included the camera in Wilde in any location on the device that is in communication with the housing (specifically given that it is well known in the art that a camera can be wired or wireless and still provide the same result) because Applicant has not disclosed a reason why the camera being on the bottom surface provides an advantage, is used for a particular purpose, or solves a stated problem over the prior art (see MPEP 2144.04 [R-10.2019], section VB “MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS”). One of ordinary skill in the art, furthermore, would expect Wilde’s device, to perform equally as well as the applicant’s invention in terms of providing instructions to the plurality of users.
Therefore, it would have been prima facie obvious to modify Albright to obtain the invention as specified in claim 1, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Albright and Wilde.
Regarding claim 2, Albright discloses the plurality of laser sources (Para 101) are configured to emit a plurality of laser lights of different wavelengths (Para 101 and 102) on the target area according to a condition of a patient (Para 101 and 102).
Regarding claim 3, Albright discloses a training module configured to provide instructions to the plurality of users from one or more trainers remotely through an application program interface (Para 152 and 153; operational information is displayed on the GUI, coming from a system administrator. As shown in figure 25, internet communications can occur and prompts can be given through the GUI to the user), wherein the application program interface is configured to connect a plurality of internet servers to the apparatus (Figure 25).
Regarding claim 4, Albright discloses the plurality of laser sources are configured to enable the user to select at least one laser light of at least one wavelength (Para 31 and 102; the wavelength can be set depending on the condition) on the target area depending on a response of a patient (Para 152 and 153; the system can receive adjusted operational parameters that would change parameters of the laser emitting apparatus).
Regarding claim 5, Albright discloses a hand piece (Figure 1, element 150) with a battery changing system (Para 82), provided at a distal end of the flexible waveguide (Figure 1, element 140); a combiner (Para 89 and Figure 2, element 230) attached to the handpiece (Para 89), wherein the combiner combines light from the plurality of laser lights from the plurality of laser sources and transmits the combined laser light to the flexible waveguide (Para 89); and a carrying handle attached to the housing to provide support of carrying the apparatus to the user (Figure 1, element 170).
Regarding claim 6, Albright discloses a data storage (Para 23) configured to store: a plurality of predetermined settings of each of the wavelengths and power combinations to be emitted from the plurality of laser sources (Para 23), a usage data corresponding to past usage of the apparatus (Para 31), a data associated with treatment credit information to validate the user for the number of treatments (Para 31), and a user identification data (Para 31); and a controller (Para 23) configured to control the plurality of laser sources to operate according to the predetermined settings in response to the apparatus being authorized to perform a treatment (Para 31).
Regarding claim 7, Albright discloses the communication terminal (Para 24) is configured to receive data updates for the controller and the data storage (Para 24).
Regarding claim 8, Albright discloses a user interface (Figure 1, element 130) for displaying data associated with the wavelength and power combinations, the data corresponding to past usage of the apparatus, the data associated with treatment credit information, and the user identification data (Para 74, 110, and 127); a rechargeable battery to supply power to the apparatus (Para 82); and a control switch (Figure 1, element 152) configured to operate a controller according to predetermined settings (Para 23 and 86).
Regarding claim 9, Albright discloses a touch screen display (Figure 1, element 130 and Para 80) to provide user interaction with the apparatus (Para 80).
Regarding claim 10, Albright discloses a method of operating an apparatus for laser therapy surgery (Para 30), the method comprising: receiving, by a computer system from an apparatus (Para 127), an apparatus identification information associated with the apparatus (Para 30) and a user identification information associated with a user from a plurality of users of the apparatus (Para 30); wherein the apparatus is remotely located and is communicably connected to the computer system through an internet server (Para 57 and Figure 25); storing, by the computer system, the apparatus identification information and the user identification information (Para 30); communicating, by the computer system, with the apparatus associated with the user in response to a plurality of data associated with purchased treatment credits (Para 30), wherein the purchased treatment credits authorizes the apparatus to perform one or more treatments corresponding to the purchase treatment credits (Para 30); displaying, by the computer system, through a user interface (Para 127), the plurality of data associated with the purchased treatment credits (Para 127), wherein the apparatus comprises: a portable housing (Figure 1, element 120 and Para 6 and 80), wherein the housing comprises a plurality of laser sources of same or different wavelengths (Para 6), wherein at least one flexible waveguide (Para 6) extends from the housing to transmit a laser light from each of the plurality of laser sources to a target area (Para 6); and providing the one or more treatments by the apparatus, based on the purchased treatment credits (Para 30) .
Albright does not disclose providing instructions, by the computer system to the plurality of users associated with the apparatus remotely through a camera system.
However, Wilde discloses a system that can be used for medical applications (Para 2) and teaches a camera system that can relay instructions from an expert to a trainee (Para 57). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added a camera system as taught in Wilde, to the laser apparatus of Albright, in order to follow an experts instruction (Wilde; Para 57).
Albright and Wilde do not disclose wherein the camera system is configured at a bottom surface of the apparatus near a proximal end of the at least one flexible waveguide. 
However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have included the camera in Wilde in any location on the device that is in communication with the housing (specifically given that it is well known in the art that a camera can be wired or wireless and still provide the same result) because Applicant has not disclosed a reason why the camera being on the bottom surface provides an advantage, is used for a particular purpose, or solves a stated problem over the prior art (see MPEP 2144.04 [R-10.2019], section VB “MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS”). One of ordinary skill in the art, furthermore, would expect Wilde’s device, to perform equally as well as the applicant’s invention in terms of providing instructions to the plurality of users.
Therefore, it would have been prima facie obvious to modify Albright to obtain the invention as specified in claim 10, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Albright and Wilde.
Regarding claim 11, Albright discloses the data associated with user identification, the purchased treatment credits, the apparatus identification data (Para 30) is received through the internet server (Para 127).
Regarding claim 12, Albright discloses the plurality of data associated with the purchased treatment credits is displayed (Para 127) through the user interface (Figure 8) allowing the user to choose from a plurality of purchase options (Figure 8 and Para 42).
Regarding claim 13, Albright discloses the displaying of the plurality of the data associated with the purchased treatment credits (Para 30 and 128) through the user interface allows the user to track usage of the apparatus for providing the one or more treatments (Para 128; the usage of the credit is displayed to the user).
Regarding claim 14, Albright discloses controlling, by the computer system (Para 127), the user interface to be displayed on a remote device (Para 127), wherein the purchase of the one or more treatment credits by the user is facilitated through the user interface (Para 127).
Regarding claim 15, Albright discloses the user interface (Para 127) is a web page (Para 127) displayed on an information processing device (Para 127).
Regarding claim 16, Albright discloses prompting, by the computer system (Para 127), the user for inputting the user identification information at an initial display (Para 127) of the user interface (Para 127).
Regarding claim 17, Albright discloses displaying by the computer system (Para 127), in the user interface, a total number of treatments for which the apparatus is currently authorized (Para 127).
Regarding claim 18, Albright discloses displaying by the computer system (Para 127), in the user interface, an expiration date (Para 127) by which one or more corresponding authorized treatments must be performed (Para 127).
Regarding claim 19, Albright discloses displaying by the computer system (Para 127), in the user interface an option for the user to purchase additional treatment credits (Para 127).
Regarding claim 20, Albright discloses a communication server (Para 24 and Figure 25) couples the apparatus with the computer system through a plurality of internet servers (Figure 25) to receive a plurality of data received from the at least one user associated with the apparatus (Para 127).
Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792